Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 1 of 15 PageID 185



                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

SHIH-YI LI, and others similarly   )
situated,                          )
                                   )
     Plaintiffs,                   )               Case No.:
                                   )               6:19-cv-1249-Orl-31TBS
vs.                                )
                                   )
ROGER HOLLER CHEVROLET CO.,        )
et al.,                            )
                                   )
     Defendants.                   )
___________________________________)

             AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs,    SHIH-YI       LI,    and   others    similarly        situated,

hereby sue the Defendant, ROGER HOLLER CHEVROLET CO., AUDI NORTH

ORLANDO, CLASSIC HONDA, CLASSIC MAZDA, MAZDA LAKELAND, HOLLER

HYUNDAI, GENESIS NORTH ORLANDO, DRIVER'S MART WINTER PARK, and

DRIVER'S MART SANFORD and allege as follows:

      1.    This    action    is     to    recover       uncovered     wages      and

benefits,       liquidated          damages,       compensatory             damages,

reinstatement,     prejudgment      interest,     and     attorney's       fees   and

costs in violation of the Fair Labor Standards Act (FLSA), the

Florida     Constitution     Article       X,   Section      24,     the     Florida

Whistleblower Act and Family Medical Leave Act (FMLA).

                           JURISDICTION AND VENUE

      2.    The Court has subject matter jurisdiction of the FLSA

and FMLA claims pursuant to 28 U.S.C. §1331.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 2 of 15 PageID 186
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 2 of 15


          3.        The Court has supplemental jurisdiction of the state

claims pursuant to 28 U.S.C. §1367(a).

          4.        Venue          is     proper           in      the       Middle          District         of    Florida

pursuant to 28 U.S.C. §1391 as a substantial part of the events

or omissions giving rise to the claims that underlie this action

occurred in this judicial District.

                                                            PARTIES

          5.        Plaintiff LI is a resident of Orange County, Florida.

          6.        Each named or represented Plaintiff was employed by

one       of      the        Defendants               as      an       salesperson                during      all    times

relevant to this action and were Defendants' employees within

the meaning of the FLSA and the Florida Constitution.                                                          29 U.S.C.

§203(e).

          7.        Plaintiff               LI      is       an       eligible             employee        within      the

meaning of the FMLA.                          29 U.S.C. §2611(2).

          8.        At all times relevant to this action, Plaintiffs were

engaged           in      commerce            because           they         handled,             used   or    otherwise

worked on goods or materials that had been moved in or produced

for interstate commerce.

          9.        Defendant, ROGER HOLLER CHEVROLET CO., d/b/a HOLLER

DRIVER’S MART (hereinafter “ROGER HOLLER CHEVROLET CO.”) is a

Florida            corporation                that         owned,           operated              and    controlled       a

business and continues to do so in this judicial District.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 3 of 15 PageID 187
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 3 of 15


          10.       Defendant,                  AUDI          NORTH            ORLANDO,           is        a       Florida

corporation that owned, operated and controlled a business and

continues to do so in this judicial District.

          11.       Defendant,               CLASSIC            HONDA,          is      a     Florida       corporation

that owned, operated and controlled a business and continues to

do so in this judicial District.

          12.       Defendant,                HOLLER          HONDA,           is       a     Florida       corporation

under a fictitious name that owned, operated and controlled a

business and continues to do so in this judicial District.

          13.       Defendant,               CLASSIC            MAZDA,          is      a     Florida       corporation

that owned, operated and controlled a business and continues to

do so in this judicial District.

          14.       Defendant, MAZDA LAKELAND, is a Florida corporation

that owned, operated and controlled a business and continues to

do so in this judicial District.

          15.       Defendant, HOLLER HYUNDAI, is a Florida corporation

that owned, operated and controlled a business and continues to

do so in this judicial District.

          16.       Defendant,                 GENESIS             NORTH          ORLANDO,           is     a       Florida

corporation under a fictitious name that owned, operated and

controlled a business and continues to do so in this judicial

District.

          17.       Defendant,               DRIVER'S            MART        WINTER          PARK,     is       a   Florida

corporation under a fictitious name that owned, operated and
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 4 of 15 PageID 188
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 4 of 15


controlled a business and continues to do so in this judicial

District.

          18.       Defendant,                 DRIVER'S              MART         SANFORD,        is   a   Florida

corporation under a fictitious name that owned, operated and

controlled a business and continues to do so in this judicial

District.

          19.       Defendant, ROGER HOLLER CHEVROLET CO., is a Florida

corporation that owned, operated and controlled a business and

continues to do so in this judicial District.

          20.       Upon information and belief, at all times relevant to

this action, the Defendants have been an enterprise engaged in

commerce within the meaning of the FLSA in that each 1) has or

had employees engaged in commerce or in the production of goods

or materials that have been moved in or produced for commerce by

any person; and 2) its annual gross volume of sales or business

is not less than $500,000.

          21.       Upon information and                           belief, at all times relevant to

this action, the Defendants were an employer as defined by the

FLSA and Florida Statutes Chapter 448.

          22.       Upon information and belief, at all times relevant to

this action, the Defendants maintained and operated a business

located within the geographical jurisdiction of this Court.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 5 of 15 PageID 189
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 5 of 15


                                                  CLASS ALLEGATIONS

          23.       The        named          Plaintiff               is      similarly                situated    to    an

unknown number of other salespersons who work or have worked for

the Defendants during any part of the past five years.

          24.       The Plaintiffs work under a commission plan which does

not guarantee the payment of minimum wage for each hour worked

by the Plaintiffs.                       (Ex. 1)

          25.       The Plaintiffs are compensated for minimum wage for

each hour worked (overtime wages are not paid), referred to as a

"draw."

          26.       The Plaintiffs were paid a $200 commission for each

car sold.

          27.       However, if the Plaintiffs                                  commissions were less than

the       "draw,"           they         were        considered               "in       the       bucket,"        and   the

difference was deducted from the Plaintiffs' paychecks.

          28.       Oftentimes,                this         policy          resulted              in    the   Plaintiffs

owing the Defendant money at the end of the pay period and thus

the Plaintiffs received no pay for the hours worked.

          29.       Plaintiff has engaged the services of the undersigned

attorney and has agreed to pay all reasonable fees, costs, and

litigation expenses.

                             PLAINTIFF LI'S ADDITIONAL ALLEGATIONS

          30.       The Defendant is an employer as defined by the Florida

Whistleblower Statute.                            Fla. Stat. §448.101(3).
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 6 of 15 PageID 190
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 6 of 15


          31.       Plaintiff LI was an employee of the Defendant HOLLER

HONDA         and       HOLLER          DRIVER’S             MART            as      defined       by   the   Florida

Whistleblower Statute.                            Fla. Stat. §448.101(2).

          32.       The Defendant is an employer as defined by the FMLA.

29 U.S.C. §2611(4).

          33.       Plaintiff LI was an eligible employee of the Defendant

HOLLER HONDA and HOLLER DRIVER’S MART as defined by the FMLA.

29 U.S.C. §2611(2).

          34.       Plaintiff              LI      was       employed             by      the     Defendant     HOLLER

HONDA         from        September              9,      2013         until         the       termination     of   his

employment in December 2014.

          35.       Plaintiff                 LI’s           supervisor                  indicated       that      the

termination was based upon poor performance, but did not provide

a     termination                 letter           or      other          documentation             regarding      the

termination.

          36.       Plaintiff LI was hired by ROGER HOLLER CHEVROLET CO.

in February 2015.                        Plaintiff LI was not employed by any of the

Defendants between the termination of his employment from HOLLER

HONDA in December 2014 and his hire by ROGER HOLLER CHEVROLET

CO. in February 2015 and received no pay during that period of

time.           (See Ex. 2)                   Plaintiff LI was not “transferred” to the

second position.

          37.       Plaintiff LI interviewed with Sales Manager Patrick

Pimentel and General Manager Phil Collins on February 4, 2015
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 7 of 15 PageID 191
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 7 of 15


and       executed             an       employment                agreement              the      same    day,       which

governed Plaintiff LI’s employment with ROGER HOLLER CHEVROLET

CO..        (Ex. 4)

          38.       The employment agreement did not include any reference

to arbitration or any requirement to arbitrate disputes under

the agreement.                   (Id.)

          39.       The        employment              agreement              expressly           states      that     the

“parties              hereby            consent              to       the         exclusive             and     personal

jurisdiction of the federal or state courts located in Orange

County, Florida.”                      (Id., ¶22)

          40.       Plaintiff LI complained to the Defendant ROGER HOLLER

CHEVROLET             CO.       on      multiple             occasions             of      conduct       that    was    in

violation of a law, rule or regulation.

          41.       Specifically,                     Plaintiff               LI        complained            that     the

Defendant ROGER HOLLER CHEVROLET CO. was committing fraud upon

the public by consistently advertising and advising customers

that the salespersons were not paid on a commission basis (which

they were) and by establishing a "bait and switch" scheme where

the Defendant would advertise automobiles for sale that they

never had in their inventory.                                      When a customer came to purchase

the advertised automobile, the Defendant ROGER HOLLER CHEVROLET

CO.       directed             its       salespersons                  to      convince           the    customer      to

purchase a different automobile.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 8 of 15 PageID 192
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 8 of 15


          42.       On or about November 8, 2018, Plaintiff Li requested

in writing medical leave of absence from his employment with the

Defendant ROGER HOLLER CHEVROLET CO. from November 20 through

December 10, 2018.                       (Ex. 3)

          43.       The        Defendant             ROGER          HOLLER          CHEVROLET        CO.    knew,    or

should have known, that Plaintiff LI was entitled to the medical

leave pursuant to the FMLA.                                 29 U.S.C. §2612(a)(1)(D).

          44.       The        Defendant              ROGER          HOLLER          CHEVROLET        CO.   did     not

respond to Plaintiff LI's request for medical leave.

          45.       Instead,             the        Defendant              ROGER          HOLLER     CHEVROLET      CO.

terminated Plaintiff LI's employment in November 2018.

                COUNT I: FLSA MINIMUM WAGE AGAINST ALL DEFENDANTS

          46.       The Plaintiffs reiterate Paragraphs 1- 45 as if fully

rewritten herein.

          47.       The        Defendants                failed           to      pay        the    Plaintiffs      the

minimum wages due pursuant to the FLSA as described in Section

6(a) of the FLSA.

          48.       Specifically,                   when         the        Plaintiffs             failed   to    earn

enough commission to exceed the draw they earned, they were

considered "in the bucket" and the deficiency was deducted from

the       Plaintiffs'                paychecks.                    At      times,           the    Plaintiffs     were

considered to owe the Defendants money at the end of the pay

period and were not paid any money for the hours worked.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 9 of 15 PageID 193
Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
Amended Complaint and Demand for Jury Trial; Page 9 of 15


          49.       The Plaintiffs were damaged by the Defendants' failure

to pay them the federal minimum wage.

          50.       The Defendants are or should have been aware that each

must pay the Plaintiffs minimum wage for each hour worked.

          WHEREFORE, the Plaintiffs respectfully demand the Court:

                    a.         Take jurisdiction of this matter;

                    b.         Award         the       Plaintiffs               all        wages   found    due   and

          owing for the past three years;

                    c.         Award the Plaintiffs an additional amount equal

          to the unpaid minimum wages due and owing as liquidated

          damages;

                    d.         Award the Plaintiffs prejudgment interest;

                    e.         Award the Plaintiffs a reasonable attorney's fees

          and costs pursuant to the FLSA; and

                    f.         Award         the       Plaintiffs               any        other   relief   as    the

          Court deems just and equitable.

            COUNT II: FLORIDA CONSTITUTION AGAINST ALL DEFENDANTS

          51.       The Plaintiffs reiterate Paragraphs 1- 45 as if fully

rewritten herein.

          52.       Title          X,       Section            24       of       the       Florida   Constitution

states, in relevant part: "Employers shall pay Employees Wages

no less than the Minimum Wage for all hours worked in Florida."

Fla. Const. Title X, §24(c).

          53.       The Section further states:
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 10 of 15 PageID 194
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 10 of 15


                     Persons aggrieved by a violation of this
                     amendment may bring a civil action in a
                     court of competent jurisdiction against an
                     Employer or person violating this amendment
                     and, upon prevailing, shall recover the full
                     amount of any back wages unlawfully withheld
                     plus the same amount as liquidated damages,
                     and shall be awarded reasonable attorney’s
                     fees and costs. In addition, they shall be
                     entitled to such legal or equitable relief
                     as   may  be   appropriate   to    remedy   the
                     violation   including,   without    limitation,
                     reinstatement     in     employment      and/or
                     injunctive relief. Any Employer or other
                     person found liable for willfully violating
                     this amendment shall also be subject to a
                     fine payable to the state in the amount of
                     $1000.00 for each violation. The state
                     attorney    general    or    other     official
                     designated by the state legislature may also
                     bring a civil action to enforce this
                     amendment. Actions to enforce this amendment
                     shall be subject to a statute of limitations
                     of four years or, in the case of willful
                     violations, five years...

 Fla. Const. Title X, §24(e).

           54.       The        Defendants                failed           to      pay        the    Plaintiffs    the

 minimum           wages          due        pursuant            to       the       Florida         Constitution    as

 described in Title X, Section 24.

           55.       Specifically,                   when         the        Plaintiffs             failed   to    earn

 enough commission to exceed the draw they earned, they were

 considered "in the bucket" and the deficiency was deducted from

 the       Plaintiffs'                paychecks.                    At      times,           the    Plaintiffs    were

 considered to owe the Defendants money at the end of the pay

 period and were not paid any money for the hours worked.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 11 of 15 PageID 195
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 11 of 15


           56.       The Plaintiffs were damaged by the Defendants' failure

 to pay them the state minimum wage.

           57.       The Defendants are or should have been aware that it

 must pay the Plaintiffs minimum wage for each hour worked.

           WHEREFORE, the Plaintiffs respectfully demand the Court:

                     a.         Take jurisdiction of this matter;

                     b.         Award         the       Plaintiffs               all        wages   found    due   and

           owing for the past five years;

                     c.         Award the Plaintiffs an additional amount equal

           to the unpaid minimum wages due and owing as liquidated

           damages;

                     d.         Award the Plaintiffs prejudgment interest;

                     e.         Award the Plaintiffs a reasonable attorney's fees

           and costs pursuant to the Constitution; and

                     f.         Award         the       Plaintiffs               any        other   relief   as    the

           Court deems just and equitable.

         COUNT III: FLORIDA WHISTLEBLOWER ACT AGAINST ROGER HOLLER
                               CHEVROLET CO.1

           58.       Plaintiff LI reiterates Paragraphs 1- 45 as if fully

 rewritten herein.

           59.       The Plaintiff complained to the Defendant ROGER HOLLER

 CHEVROLET CO. on multiple occasions regarding conduct by the

 Defendant that was in violation of law, rule, or regulation.


 1   This Count applies to Plaintiff LI only.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 12 of 15 PageID 196
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 12 of 15


           60.       Specifically, but not as a limitation, Plaintiff LI

 complained               of       the        Defendant               ROGER          HOLLER             CHEVROLET        CO.'s

 continuous fraud upon the public, detailed above.

           61.       The Defendant ROGER HOLLER CHEVROLET CO. terminated

 the Plaintiff's employment in November 2018.

           62.       The Plaintiff's protected activity, i.e., complaining

 of the Defendant ROGER HOLLER CHEVROLET CO.'s fraud upon the

 public, was a motivating factor in the decision to terminate the

 Plaintiff's employment.

           63.       The Plaintiff has suffered, and continues to suffer,

 damages as a result of the Defendant ROGER HOLLER CHEVROLET

 CO.'s unlawful conduct.

           64.       The        Plaintiff             has        also        suffered,                 and   continues     to

 suffer,            from         mental           pain         and        anguish             and        damage     to    his

 professional                 and        personal              reputation                as        a     result     of    the

 Defendant ROGER HOLLER CHEVROLET CO.'s unlawful conduct.

           WHEREFORE, Plaintiff LI respectfully demands the Court:

                     a.         Take jurisdiction of this matter;

                     b.         Award Plaintiff LI back wages and the value of

           lost benefits due to the Defendant ROGER HOLLER CHEVROLET

           CO.'s unlawful conduct;

                     c.         Award Plaintiff LI compensatory damages;

                     d.         Award Plaintiff LI prejudgment interest;
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 13 of 15 PageID 197
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 13 of 15


                     e.         Order the Defendant ROGER HOLLER CHEVROLET CO. to

           reinstate Plaintiff LI to his former position, or in the

           alternative,                 award front pay;

                     f.         Award Plaintiff LI a reasonable attorney's fees

           and costs pursuant to the Fla. Stat. §448.104; and

                     g.         Award Plaintiff LI any other relief as the Court

           deems just and equitable.

                                COUNT IV: FAMILY MEDICAL LEAVE ACT2

           65.       Plaintiff LI reiterates Paragraphs 1- 45 as if fully

 rewritten herein.

           66.       Plaintiff LI requested medical leave from employment

 from        November             20      through           December             10,       2018    to    undergo       gum

 surgery.

           67.       The Plaintiff was eligible for the leave pursuant to

 29 U.S.C. §2612(a)(1)(D).

           68.       The        Defendant              ROGER          HOLLER          CHEVROLET         CO.     did    not

 respond            to      Plaintiff               LI's        request             for       leave,     but    instead

 terminated his employment shortly after he made the request in

 November 2018.

           69.       The        Plaintiff's                 request            for        medical       leave    was     a

 motivating factor in the Defendant ROGER HOLLER CHEVROLET CO.'s

 decision to terminate the Plaintiff's employment.




 2   This Count applies only to Plaintiff LI.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 14 of 15 PageID 198
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 14 of 15


           70.       The Plaintiff has suffered, and continues to suffer,

 damages as a result of the Defendant ROGER HOLLER CHEVROLET

 CO.'s unlawful conduct.

           71.       The        Plaintiff             has        also        suffered,                 and   continues    to

 suffer,            from         mental           pain         and        anguish             and        damage   to     his

 professional                 and        personal              reputation                as        a     result   of     the

 Defendant ROGER HOLLER CHEVROLET CO.'s unlawful conduct.

           WHEREFORE, Plaintiff LI respectfully demands the Court:

                     a.         Take jurisdiction of this matter;

                     b.         Award Plaintiff LI back wages and the value of

           lost benefits due to the Defendant's unlawful conduct;

                     c.         Award Plaintiff LI liquidated damages;

                     d.         Award Plaintiff LI compensatory damages;

                     e.         Award Plaintiff LI prejudgment interest;

                     f.         Order the Defendant ROGER HOLLER CHEVROLET CO. to

           reinstate Plaintiff LI to his former position, or in the

           alternative,                 award front pay;

                     g.         Award Plaintiff LI a reasonable attorney's fees

           and costs pursuant to the 29 U.S.C. §2617(a)(3); and

                     f.         Award Plaintiff LI any other relief as the Court

           deems just and equitable.

 PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.
Case 6:19-cv-01249-GAP-EJK Document 28 Filed 11/20/19 Page 15 of 15 PageID 199
 Li v. Roger Holler Chevrolet Co. et al.; Case No. 6:19-cv-01249-GAP-EJK; CPLS Matter No. 3573-1
 Amended Complaint and Demand for Jury Trial; Page 15 of 15


                                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this the 20th day of November,

 2019 I filed the foregoing document with the CM/ECF System,

 which will serve electronic notice upon: Frank Hamner, Frank

 Hamner,           P.A.,          1011         N.      Wynmore            Rd.,        Winter       Park,   FL   32789

 (fhamner@fahpa.com) and Sherril Columbo, Miguel Morel, Littler

 Mendelson, P.C., 333 S.E. 2nd Ave., Ste. 2700, Miami, FL 33131

 (scolombo@littler.com, mamorel@littler.com).




                                                               CPLS, P.A.

                                                               Attorneys|Consultants|Mediators
                                                               201 East Pine Street, Suite 445
                                                               Orlando, Florida 32801
                                                               (407) 647-7887
                                                               (407) 647-5396 Fax
                                                               CPLS File No. 3573-1
                                                               Attorneys for Plaintiff




                                                               Melissa C. Mihok, Esq.
                                                               Florida Bar No. 555851
                                                               mmihok@cplspa.com
                                                               courtefiling@cplspa.com
